Citation Nr: 1401025	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-28 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from November 1972 to September 1984.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  The Veteran currently suffers from hearing loss and tinnitus.

2.  The Veteran  competently and credibly reported excessive noise exposure while in-service. 

3.  The Veteran's current hearing loss had its onset in service. 

4.  The Veteran's current tinnitus was caused by his hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met. 38 U.S.C.A. §§ 1110, 1112, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this decision, the Board grants service connection for hearing loss and tinnitus.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this case.

The Veteran contends that service connection is warranted for hearing loss and tinnitus, as they relate back to an in-service acoustic trauma.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain listed, chronic disabilities, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word 'chronic.'  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim. 38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the 'chronic' diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered one of these 'chronic' diseases.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider all lay assertions of record. A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran was diagnosed with tinnitus and hearing loss (by VA standards) in July 2012.  He has described the relevant acoustic trauma as working in close proximity to the flight line area.  He has stated that he began noticing slight ringing in his ears and hearing loss during service.  Although his service treatment records do not show any specific complaints of tinnitus, he did report ear trouble and hearing loss on separation examination in July 1984.  An in-service audiogram dated in June 1981 showed that the Veteran had hearing loss by VA standards.  See 38 C.F.R. § 3.385.  He has also reported a continuity of hearing loss symptoms since service.  As hearing loss is a chronic disability and it was shown by VA standards both during service and at present, and the Veteran has reported a continuity of symptoms since service, the Board finds that service connection is warranted.  

In July 2012, the Veteran received a VA Compensation and Pension Examination for tinnitus.  The examiner concluded that the Veteran's tinnitus is a symptom associated with his hearing loss.  Therefore, service connection for tinnitus as secondary to service-connected hearing loss is also warranted.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


